DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed November 4, 2019 is acknowledged.  Claims 1, 3-8, 10, and 12-17 are pending in the application.  Claims 2, 9, 11, and 18 have been cancelled.

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 recites “wherein the one or more malodor compounds comprise trimethylamine, dimethylamines, lipid oxidation products, or any combinations thereof” at lines 4-6 as well as lines 8-9. It is suggested to remove this recitation at lines 8-9 to eliminate the redundancy of the claim.
Additionally, amended claim 10 is not reflective of the originally filed claims which is considered as the immediate prior version of the claims.  Amended claim 10 recites “(b) introducing one or more malodor-reducing additives” at line 7 without any underlining.  However, originally filed claim 10 does not include this limitation.
Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” See MPEP 714.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 10 has been amended to recite “(b) introducing one or more malodor-reducing additives” at line 7.  However, there is no mention of the claimed  “introducing” or an introduction step in the specification or the originally filed claims.  See paragraphs [0006] and [0032] and the recitation of “b. mixing at least one additive” as well as originally filed claim 10 and the recitation of “b. mixing at least one additive” at line 3.
Claims 14 and 15 have the same issue as claim 10.  See claims 14 and 15 and the recitation of “introduced” at line 2 of each claim.
Claim 17 has the same issue as claim 10.  See lines 2 and 4 of claim 17 and the recitation of “introduced”.
The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  SEE MPEP 2163.05.
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 10 has been amended to recite “(b) introducing one or more malodor-reducing additives” at line 7.  It is unclear what is meant by this limitation.  More specifically, it is uncertain how the additive is introduced and exactly how this step is performed.  Therefore, the scope of the claim is indefinite.
Claims 14 and 15 have the same issue as claim 10.  See claims 14 and 15 and the recitation of “introduced” at line 2 of each claim.
Claim 17 has the same issue as claim 10.  See lines 2 and 4 of claim 17 and the recitation of “introduced”.
Additionally in claim 17, the recitation of “the rice extract” at lines 1-2 lacks antecedent basis since claim 17 depends upon claim 10 and there is no mention of a rice extract in claim 10.  Therefore, the scope of claim 17 is indefinite.

Definitions and Claim Interpretation
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification or the term has been given a special definition in the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
It is noted that the meaning of the following terms and phrases presented in the claims are determined by the definitions and descriptions provided in the instant specification (paragraph [0060]):
Marine protein hydrolysate-a protein hydrolysate obtained from an enzymatic digestion of material obtained from marine animals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Classen et al. WO 0178521 (hereinafter “Classen”).
Evidence is provided by Gordon et al. EP 280415 (hereinafter “Gordon”).  As discussed below, Gordon is merely used to show the malodor compounds present in the fish hydrolysate.  "To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749-50 (Fed. Cir. 1991) and MPEP 2131.01.
With respect to claim 1, Classen teaches a product comprising fish by-products (P3, L15-18).
Regarding the limitation of comprising:  (a) a marine protein hydrolysate as recited in claim 1, Classen teaches the product comprises fish by-products such as fish hydrolysate (P3, L15-18; and P7, L1-10).
Regarding the limitation of (b) one or more malodor compounds, wherein the one or more malodor compounds comprise trimethylamine, dimethylamines, lipid oxidation products, or any combinations thereof as recited in claim 1, Classen teaches the product comprises fish by-products such as fish hydrolysate (P3, L15-18; and P7, L1-10).  As evidenced by Gordon, fish protein hydrolysate includes odour bearing molecules, such as dimethylamine, trimethylamine, etc., and fat oxidation products that cause odour (P2, L18-31; and P6, L28-29).
Regarding the limitation of (c) one or more malodor-reducing additives, wherein the one or more malodor-reducing additives comprise a rice extract, a solid acid, or a combination thereof as recited in claim 1, Classen teaches the product comprises plant based by-products, such as rice bran (P3, L15-18 and 29-31; P6, L1-5 and 26-28; and P7, L12-15).
	
With respect to claim 10, Classen teaches a producing a product comprising fish by-products (P3, L15-18).
Regarding the limitation of comprising:  (a) providing a marine protein hydrolysate composition, which comprises a marine protein hydrolysate and one or more malodor compounds, wherein the one or more malodor compounds comprise trimethylamine, dimethylamines, lipid oxidation products, or any combinations thereof as recited in claim 10, Classen teaches providing fish by-products such as fish hydrolysate (P3, L15-18; and P7, L1-10).  As evidenced by Gordon, fish protein hydrolysate includes odour bearing molecules, such as dimethylamine, trimethylamine, etc., and fat oxidation products that cause odour (P2, L18-31; and P6, L28-29).
Regarding the limitation of (b) introducing one or more malodor-reducing additives as recited in claim 10, Classen teaches adding plant based by-products, such as rice bran, to the fish by-products (fish hydrolysate) to produce a product (P3, L15-18 and 29-31; P6, L1-5 and 26-28; and P7, L12-15).
Regarding the limitation of wherein the one or more malodor compounds comprise trimethylamine, dimethylamines, lipid oxidation products, or any combinations thereof as recited in claim 10, Classen teaches the product comprises fish by-products such as fish hydrolysate (P3, L15-18; and P7, L1-10).  As evidenced by Gordon, fish protein hydrolysate includes odour bearing molecules, such as dimethylamine, trimethylamine, etc., and fat oxidation products that cause odour (P2, L18-31; and P6, L28-29).

Claims 1, 4, 6, 7, 10, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aaltonen et al. EP 346909 (hereinafter “Aaltonen”).
Evidence is provided by Tams et al. US 20130084358 (hereinafter “Tams”) and McKedy US 20140087033 (hereinafter “McKedy”).  As discussed below, Tams and McKedy are merely used to show the malodor compounds present in the fish material.  "To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749-50 (Fed. Cir. 1991) and MPEP 2131.01.
With respect to claim 1, Aaltonen teaches a product comprising animal material rich in proteins and fat, such as fish material (P2, L4-7; and P3, L33-35).
Regarding the limitation of comprising:  (a) a marine protein hydrolysate as recited in claim 1, Aaltonen teaches enzymes may be present in the product comprising fish material rich in proteins and fat (P2, L4-7; and P3, L6-10 and 29-35).
Regarding the limitation of (b) one or more malodor compounds, wherein the one or more malodor compounds comprise trimethylamine, dimethylamines, lipid oxidation products, or any combinations thereof as recited in claim 1, Aaltonen teaches enzymes may be present in the product comprising fish material rich in proteins and fat (P2, L4-7; and P3, L6-10 and 29-35).  Additionally, Aaltonen teaches preserving the protein product with no substantial quantities of biogenamines (biogenic amines) with harmful effects (P2, L35-37).  As evidenced by Tams, biogenic amines (biogenamines) are formed in food, such as fish products, that contain proteins, the presence and concentration of biogenic amines in food is related to spoilage, and biogenic amines (biogenamines) include dimethylamine (paragraphs [0004] and [0028]).  As evidenced by McKedy, biogenic amines (biogenamines) such as trimethylamine are synthesized by decaying animal and enzymatic metabolisms and are found in fish, and trimethylamine gives fish the pungent fishy odor (paragraph [0026]).  Further, Aaltonen teaches the product comprising fish material is rich in proteins and fat which can deteriorate (P2, L4-7 and 13-14; and P3, L33-35).
Regarding the limitation of (c) one or more malodor-reducing additives, wherein the one or more malodor-reducing additives comprise a rice extract, a solid acid, or a combination thereof as recited in claim 1, Aaltonen teaches the product comprises an organic acid additive in dried form which preserves the fish material, and the product will not spoil (P2, L4-7 and 47-49; P3, L27-29, 33-35, and 47-48).

With respect to claim 4, Aaltonen is relied upon for the teaching of the marine protein hydrolysate composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the one or more malodor-reducing additives comprise a solid acid, and wherein the solid acid comprises granules as recited in claim 4, Aaltonen teaches the product comprises an organic acid additive in dried form, e.g. in crystalline form, which preserves the fish material, and the product will not spoil (P2, L4-7 and 47-49; P3, L27-29, 33-35, and 47-48).

With respect to claim 6, Aaltonen is relied upon for the teaching of the marine protein hydrolysate composition of claim 4 which has been addressed above.
Regarding the limitation of wherein the solid acid is present in the marine protein hydrolysate composition at a concentration ranging from 1 to 5% by weight of the marine protein hydrolysate composition as recited in claim 6, Aaltonen teaches the acid in dried form was added to the fish material in the amount of 1.0% and 2.0% by weight (P2, 47-49 and 54-55; P3, L27-29 and 33-35; and P5, L15-46).

With respect to claim 7, Aaltonen is relied upon for the teaching of the marine protein hydrolysate composition of claim 4 which has been addressed above.
Regarding the limitation of wherein the solid acid is selected from the group consisting of:  malic acid, tartaric acid, and citric acid as recited in claim 7, Aaltonen teaches the acid in dried form is tartaric acid, malic acid, or citric acid (P2, 47-49; P3, L27-29; and P5, L15-46).

With respect to claim 10, Aaltonen teaches a procedure for preparing a product comprising animal material rich in proteins and fat, such as fish material (P2, L4-7; and P3, L33-35).
Regarding the limitation of comprising:  (a) providing a marine protein hydrolysate composition, which comprises a marine protein hydrolysate and one or more malodor compounds, wherein the one or more malodor compounds comprise trimethylamine, dimethylamines, lipid oxidation products, or any combinations thereof as recited in claim 10, Aaltonen teaches providing a product comprising fish material rich in proteins and fat and enzymes may be present in the product (P2, L4-7; and P3, L6-10 and 29-35).  Additionally, Aaltonen teaches preserving the protein product with no substantial quantities of biogenamines (biogenic amines) with harmful effects (P2, L35-37).  As evidenced by Tams, biogenic amines (biogenamines) are formed in food, such as fish products, that contain proteins, the presence and concentration of biogenic amines (biogenamines) in food is related to spoilage, and biogenic amines include dimethylamine (paragraphs [0004] and [0028]).  As evidenced by McKedy, biogenic amines (biogenamines) such as trimethylamine are synthesized by decaying animal and enzymatic metabolisms and are found in fish, and trimethylamine gives fish the pungent fishy odor (paragraph [0026]).  Further, Aaltonen teaches the product comprising fish material is rich in proteins and fat which can deteriorate (P2, L4-7 and 13-14; and P3, L33-35).
Regarding the limitation of (b) introducing one or more malodor-reducing additives as recited in claim 10, Aaltonen teaches adding an organic acid additive in dried form to the product comprising fish material rich in proteins and fat, the organic acid additive preserves the fish material, and the product will not spoil (P2, L4-7 and 47-49; P3, L27-29, 33-35, and 47-48)
Regarding the limitation of wherein the one or more malodor compounds comprise trimethylamine, dimethylamines, lipid oxidation products, or any combinations thereof as recited in claim 10, Aaltonen teaches preserving the fish protein product with no substantial quantities of biogenamines (biogenic amines) with harmful effects (P2, L35-37 and P3, L33-35).  As evidenced by Tams, biogenic amines (biogenamines) are formed in food, such as fish products, that contain proteins, the presence and concentration of biogenic amines (biogenamines) in food is related to spoilage, and biogenic amines include dimethylamine (paragraphs [0004] and [0028]).  As evidenced by McKedy, biogenic amines (biogenamines) such as trimethylamine are synthesized by decaying animal and enzymatic metabolisms and are found in fish, and trimethylamine gives fish the pungent fishy odor (paragraph [0026]).  Further, Aaltonen teaches the product comprising fish material is rich in proteins and fat which can deteriorate (P2, L4-7 and 13-14; and P3, L33-35).

With respect to claim 13, Aaltonen is relied upon for the teaching of the method of claim 10 which has been addressed above.
Regarding the limitation of wherein the one or more malodor-reducing additives comprise a solid acid, and wherein the solid acid comprises granules as recited in claim 13, Aaltonen teaches the product comprises an organic acid additive in dried form, e.g. in crystalline form, which preserves the fish material, and the product will not spoil (P2, L4-7 and 47-49; P3, L27-29, 33-35, and 47-48).

With respect to claim 15, Aaltonen is relied upon for the teaching of the method of claim 13 which has been addressed above.
Regarding the limitation of wherein the solid acid is introduced to the marine protein hydrolysate composition at a concentration ranging from 1 to 5% by weight of the marine protein hydrolysate composition as recited in claim 15, Aaltonen teaches the acid in dried form was added to the fish material in the amount of 1.0% and 2.0% by weight (P2, 47-49 and 54-55; P3, L27-29 and 33-35; and P5, L15-46).

With respect to claim 16, Aaltonen is relied upon for the teaching of the method of claim 15 which has been addressed above.
Regarding the limitation of wherein the solid acid is selected from the group consisting of:  malic acid, tartaric acid, and citric acid as recited in claim 16, Aaltonen teaches the acid in dried form is tartaric acid, malic acid, or citric acid (P2, 47-49; P3, L27-29; and P5, L15-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Classen et al. WO 0178521 (hereinafter “Classen”) as applied to claims 1 and 10 above.
With respect to claim 8, Classen is relied upon for the teaching of the marine protein hydrolysate composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the marine protein hydrolysate composition comprises rice extract at a concentration ranging from 1 to 5% by weight of the marine protein hydrolysate composition as recited in claim 8, Classen does not expressly disclose this limitation.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of rice bran (plant based by-product) present in the mixture of Classen through routine experimentation with the expectation of successfully preparing a product of desired moisture content.  One of ordinary skill in the art would have been motivated to do so because Classen teaches the amount of each of the plant based by-product (rice bran) and the fish by-product (fish hydrolysate) depends upon the desired moisture level chosen for the mixture (P3, L15-18 and 27-31; P6, L1-5 and 26-28; and P7, L1-15) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Regarding the limitation of the composition comprises citric acid at a concentration ranging from 1 to 5% by weight of the composition as recited in claim 8, Classen teaches the final product comprises 1% to 3% citric acid (P9, L6-7).

With respect to claim 17, Classen is relied upon for the teaching of the method of claim 10 which has been addressed above.
Regarding the limitation of wherein the rice extract is introduced to the marine protein hydrolysate composition at a concentration ranging from 1 to 5% by weight of the marine protein hydrolysate composition as recited in claim 17, Classen does not expressly disclose this limitation.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of rice bran (plant based by-product) present in the mixture of Classen through routine experimentation with the expectation of successfully preparing a product of desired moisture content.  One of ordinary skill in the art would have been motivated to do so because Classen teaches the amount of each of the plant based by-product (rice bran) and the fish by-product (fish hydrolysate) depends upon the desired moisture level chosen for the mixture (P3, L15-18 and 27-31; P6, L1-5 and 26-28; and P7, L1-15) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Regarding the limitation of wherein citric acid is introduced to the marine protein hydrolysate composition at a concentration ranging from 1 to 5% by weight of the composition as recited in claim 17, Classen teaches citric acid may be added to the mixture, and the final product comprises 1% to 3% citric acid (P8, L31-32; P9, L5-7).

Claims 3, 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Classen et al. WO 0178521 (hereinafter “Classen”) as applied to claims 1 and 10 above, and further in view of Cherukuri et al. US 20070231449 (hereinafter “Cherukuri”).
With respect to claim 3, Classen is relied upon for the teaching of the marine protein hydrolysate composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the one or more malodor-reducing additives comprise rice extract as recited in claim 3, Classen teaches the product comprises plant based by-products, such as rice bran (P3, L15-18 and 29-31; P6, L1-5 and 26-28; and P7, L12-15).
Regarding the limitation of wherein the rice extract comprises from 14 to 18% by weight protein, from 16 to 25% by weight fat, and from 9 to 51% by weight carbohydrate as recited in claim 3, Classen does not expressly disclose this limitation.
Cherukuri teaches the chemical composition of rice bran, which comprises 12.0-15.6% protein, 15.0-19.7% fat, and 31.1-52.3% carbohydrate (paragraph [0001] and P1, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges of protein, fat, and carbohydrate, including the instantly claimed ranges, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Classen teaches the by-products may comprise 15% to 50% proteins, carbohydrates, and lipids and the content will vary depending upon the plant product used (P7, L12-P8, L2).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 5, modified Classen is relied upon for the teaching of the marine protein hydrolysate composition of claim 3 which has been addressed above.
Regarding the limitation of wherein the rice extract is present in the marine protein hydrolysate composition at a concentration ranging from 1 to 5% by weight of the marine protein hydrolysate composition as recited in claim 5, modified Classen does not expressly disclose this limitation.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of rice bran (plant based by-product) present in the mixture of modified Classen through routine experimentation with the expectation of successfully preparing a product of desired moisture content.  One of ordinary skill in the art would have been motivated to do so because Classen teaches the amount of each of the plant based by-product (rice bran) and the fish by-product (fish hydrolysate) depends upon the desired moisture level chosen for the mixture (P3, L15-18 and 27-31; P6, L1-5 and 26-28; and P7, L1-15) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

With respect to claim 12, Classen is relied upon for the teaching of the method of claim 10 which has been addressed above.
Regarding the limitation of wherein the one or more malodor-reducing additives comprise rice extract as recited in claim 12, Classen teaches the product comprises plant based by-products, such as rice bran (P3, L15-18 and 29-31; P6, L1-5 and 26-28; and P7, L12-15).
Regarding the limitation of wherein the rice extract comprises from 14 to 18% by weight protein, from 16 to 25% by weight fat, and from 9 to 51% by weight carbohydrate as recited in claim 12, Classen does not expressly disclose this limitation.
Cherukuri teaches the chemical composition of rice bran, which comprises 12.0-15.6% protein, 15.0-19.7% fat, and 31.1-52.3% carbohydrate (paragraph [0001] and P1, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges of protein, fat, and carbohydrate, including the instantly claimed ranges, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Classen teaches the by-products may comprise 15% to 50% proteins, carbohydrates, and lipids and the content will vary depending upon the plant product used (P7, L12-P8, L2).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 14, modified Classen is relied upon for the teaching of the method of claim 12 which has been addressed above.
Regarding the limitation of wherein the rice extract is introduced to the marine protein hydrolysate composition at a concentration ranging from 1 to 5% by weight of the marine protein hydrolysate composition as recited in claim 14, modified Classen does not expressly disclose this limitation.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of rice bran (plant based by-product) present in the mixture of modified Classen through routine experimentation with the expectation of successfully preparing a product of desired moisture content.  One of ordinary skill in the art would have been motivated to do so because Classen teaches the amount of each of the plant based by-product (rice bran) and the fish by-product (fish hydrolysate) depends upon the desired moisture level chosen for the mixture (P3, L15-18 and 27-31; P6, L1-5 and 26-28; and P7, L1-15) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

Claims 4, 6, 7, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Classen et al. WO 0178521 (hereinafter “Classen”) as applied to claims 1 and 10, and further in view of Aaltonen et al. EP 346909 (hereinafter “Aaltonen”).
With respect to claim 4, Classen is relied upon for the teaching of the marine protein hydrolysate composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the one or more malodor-reducing additives comprise a solid acid, and wherein the solid acid comprises granules as recited in claim 4, Classen does not expressly teach this limitation.
Aaltonen teaches a product comprising animal material rich in proteins and fat, such as fish material (P2, L4-7; and P3, L33-35).  Enzymes may be present in the product comprising fish material (P2, L4-7; and P3, L6-10 and 29-35).  The product comprises an organic acid additive such as acid in dried form, e.g. in crystalline form (P2, L4-7 and 47-49; P3, L27-29 and 33-35; and P5, L15-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Aaltonen, to select acid in dried form, e.g. in crystalline form, in the product of Classen based upon its suitability for its intended purpose with the expectation of successfully preserving the product.  One of ordinary skill in the art would have been motivated to do so because Aaltonen and Classen (P7, L1-10) similarly teach enzymatically treated fish material which is acidified, Classen teaches acidifying to prevent spoilage (P5, L30; P7, L8-10; P8, L31-32; P9, L5 and 28-30), Aaltonen teaches the product comprises an organic acid additive in dried form which preserves the fish material, preserving the protein product with no substantial quantities of biogenamines (biogenic amines) with harmful effects, and the product will not spoil (P2, L4-7, 35-37, and 47-49; P3, L27-29, 33-35, and 47-48), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claim 6, modified Classen is relied upon for the teaching of the marine protein hydrolysate composition of claim 4 which has been addressed above.
Regarding the limitation of wherein the solid acid is present in the marine protein hydrolysate composition at a concentration ranging from 1 to 5% by weight of the marine protein hydrolysate composition as recited in claim 6, modified Classen teaches this limitation since Classen teaches the final product comprises 1% to 3% citric acid (P9, L6-7) and Aaltonen teaches the acid in dried form was added to the fish material in the amount of 1.0% and 2.0% by weight (P2, 47-49 and 54-55; P3, L27-29 and 33-35; and P5, L15-46).

With respect to claim 7, modified Classen is relied upon for the teaching of the marine protein hydrolysate composition of claim 4 which has been addressed above.
Regarding the limitation of wherein the solid acid is selected from the group consisting of:  malic acid, tartaric acid, and citric acid as recited in claim 7, modified Classen teaches this limitation since Classen teaches acid can be added and citric acid is preferred (P5, L30; P7, L8-10; P9, L5 and 28-30) and Aaltonen teaches the acid in dried form is tartaric acid, malic acid, or citric acid (P2, 47-49; P3, L27-29; P5, L15-46).

With respect to claim 13, Classen is relied upon for the teaching of the method of claim 10 which has been addressed above.
Regarding the limitation of wherein the one or more malodor-reducing additives comprise a solid acid, and wherein the solid acid comprises granules as recited in claim 13, Classen does not expressly teach this limitation.
Aaltonen teaches a product comprising animal material rich in proteins and fat, such as fish material (P2, L4-7; and P3, L33-35).  Enzymes may be present in the product comprising fish material (P2, L4-7; and P3, L6-10 and 29-35).  The product comprises an organic acid additive such as acid in dried form, e.g. in crystalline form (P2, L4-7 and 47-49; P3, L27-29 and 33-35; and P5, L15-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Aaltonen, to select acid in dried form, e.g. in crystalline form, in the method of Classen based upon its suitability for its intended purpose with the expectation of successfully preserving the product.  One of ordinary skill in the art would have been motivated to do so because Aaltonen and Classen (P7, L1-10) similarly teach enzymatically treated fish material which is acidified, Classen teaches acidifying to prevent spoilage (P5, L30; P7, L8-10; P8, L31-32; P9, L5 and 28-30), Aaltonen teaches the product comprises an organic acid additive in dried form which preserves the fish material, preserving the protein product with no substantial quantities of biogenamines (biogenic amines) with harmful effects, and the product will not spoil (P2, L4-7, 35-37, and 47-49; P3, L27-29, 33-35, and 47-48), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claim 15, modified Classen is relied upon for the teaching of the marine protein hydrolysate composition of claim 13 which has been addressed above.
Regarding the limitation of wherein the solid acid is introduced to the marine protein hydrolysate composition at a concentration ranging from 1 to 5% by weight of the marine protein hydrolysate composition as recited in claim 15, modified Classen teaches this limitation since Classen teaches the final product comprises 1% to 3% of added citric acid (P8, L31-32; and P9, L6-7) and Aaltonen teaches the acid in dried form was added to the fish material in the amount of 1.0% and 2.0% by weight (P2, 47-49 and 54-55; P3, L27-29 and 33-35; and P5, L15-46).

With respect to claim 16, modified Classen is relied upon for the teaching of the marine protein hydrolysate composition of claim 15 which has been addressed above.
Regarding the limitation of wherein the solid acid is selected from the group consisting of:  malic acid, tartaric acid, and citric acid as recited in claim 16, modified Classen teaches this limitation since Classen teaches acid can be added and citric acid is preferred (P5, L30; P7, L8-10; P9, L5 and 28-30) and Aaltonen teaches the acid in dried form is tartaric acid, malic acid, or citric acid (P2, 47-49; P3, L27-29; P5, L15-46).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aaltonen et al. EP 346909 (hereinafter “Aaltonen”) as applied to claims 1 and 10, and further in view of Classen et al. WO 0178521 (hereinafter “Classen”).
With respect to claim 8, Aaltonen is relied upon for the teaching of the marine protein hydrolysate composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the marine protein hydrolysate composition comprises rice extract at a concentration ranging from 1 to 5% by weight of the marine protein hydrolysate composition as recited in claim 8, Aaltonen teaches the product may further comprise added cereal in the amount of about 0.5 to 2% (P3, L37-38).
However, Aaltonen does not expressly disclose the cereal product comprises rice extract.
Classen teaches a product comprising fish by-products such as fish hydrolysate (P3, L15-18; and P7, L1-10).  The product also comprises plant based by-products, such as rice bran (P3, L15-18 and 29-31; P6, L1-5 and 26-28; and P7, L12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Classen, to select rice bran as the cereal component in the product of Aaltonen based upon its suitability for its intended purpose with the expectation of successfully preparing a functional product of increased nutritional value.  One of ordinary skill in the art would have been motivated to do so because Aaltonen (P2, L4-7 and P3, L6-10 and 29-38) and Classen (P3, L13-18; P6, L1-5; and P7, L1-10) similarly teach enzymatically treated fish material comprising cereal material, Classen teaches the addition of the plant based products to the fish by-product increases the nutritional value of the fish by-product (P2, L22-23; and P3, L13-18), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of the composition comprises citric acid at a concentration ranging from 1 to 5% by weight of the composition as recited in claim 8, Aaltonen teaches citric acid in dried form was added to the fish material in the amount of 1.0% and 2.0% by weight (P2, 47-49 and 54-55; P3, L27-29 and 33-35; P5, L15-46).

With respect to claim 17, Aaltonen is relied upon for the teaching of the method of claim 10 which has been addressed above.
Regarding the limitation of wherein the rice extract is introduced to the marine protein hydrolysate composition at a concentration ranging from 1 to 5% by weight of the marine protein hydrolysate composition as recited in claim 17, Aaltonen teaches the product may further comprise added cereal in the amount of about 0.5 to 2% (P3, L37-38).
However, Aaltonen does not expressly disclose the cereal product comprises rice extract.
Classen teaches a product comprising fish by-products such as fish hydrolysate (P3, L15-18; and P7, L1-10).  The product also comprises plant based by-products, such as rice bran (P3, L15-18 and 29-31; P6, L1-5 and 26-28; and P7, L12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Classen, to select rice bran as the cereal component in the method of Aaltonen based upon its suitability for its intended purpose with the expectation of successfully preparing a functional product of increased nutritional value.  One of ordinary skill in the art would have been motivated to do so because Aaltonen (P2, L4-7 and P3, L6-10 and 29-38) and Classen (P3, L13-18; P6, L1-5; and P7, L1-10) similarly teach enzymatically treated fish material comprising cereal material (P6, L1-5), Classen teaches the addition of the plant based products to the fish by-product increases the nutritional value of the fish by-product (P2, L22-23; and P3, L13-18), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of wherein citric acid is introduced to the marine protein hydrolysate composition at a concentration ranging from 1 to 5% by weight of the composition as recited in claim 17, Aaltonen teaches citric acid in dried form was added to the fish material in the amount of 1.0% and 2.0% by weight (P2, 47-49 and 54-55; P3, L27-29 and 33-35; P5, L15-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793